Name: COMMISSION REGULATION (EC) No 1000/97 of 3 June 1997 amending representative prices and additional duties for the import of certain products in the sugar sector
 Type: Regulation
 Subject Matter: prices;  beverages and sugar;  EU finance;  trade;  foodstuff
 Date Published: nan

 4 . 6 . 97 EN Official Journal of the European Communities No L 144/ 17 COMMISSION REGULATION (EC) No 1000/97 of 3 June 1997 amending representative prices and additional duties for the import of certain products in the sugar sector Whereas it follows from applying the general and detailed fixing rules contained in Regulation (EC) No 1423/95 to the information known to the Commission that the repre ­ sentative prices and additional duties at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EC) No 1599/96 (2), Having regard to Commission Regulation (EC) No 1423/95 of 23 June 1995 laying down detailed imple ­ menting rules for the import of products in the sugar sector other than molasses (3), as last amended by Regula ­ tion (EC) No 1 1 2.7/96 (4), and in particular the second subparagraph of Article 1 (2), and Article 3 ( 1 ) thereof, Whereas the amounts of the representative prices and additional duties applicable to the import of white sugar, raw sugar and certain syrups are fixed by Commission Regulation (EC) No 1 195/96 0, as last amended by Regu ­ lation (EC) No 964/97 (% HAS ADOPTED THIS REGULATION : Article 1 The representative prices and additional duties on imports of the products referred to in Article 1 of Regulation (EC) No 1423/95 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 4 June 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 June 1997 . For the Commission Franz FISCHLER Member of the Commission ') OJ No L 177, 1 . 7. 1981 , p. 4. 2) OJ No L 206, 16. 8 . 1996, p. 43 . 3) OJ No L 141 , 24. 6 . 1995, p. 16 . 4 OJ No L 150 , 25 . 6 . 1996, p. 12 . 5) OJ No L 161 , 29 . 6 . 1996, p. 3 . " OJ No L 139, 30 . 5 . 1997, p. 25 . No L 144/ 18 EN Official Journal of the European Communities 4 . 6 . 97 ANNEX to the Commission Regulation of 3 June 1997 amending representative prices and the amounts of additional duties applicable to imports of white sugar, raw sugar and products covered by CN code 1702 90 99 (ECU) CN code Amount of representative prices per 100 kg net of product concerned Amount of additional duty per 100 kg net of product concerned 1701 11 10 (') 24,77 3,91 1701 11 90 (') 24,77 9,15 1701 12 1 0 (') 24,77 3,72 1701 12 90 (') 24,77 8,72 1701 91 00 (2) 28,44 11,01 1701 99 10 (2) 28,44 6,49 1701 99 90 (2) 28,44 6,49 1702 90 99 (  ') 0,28 0,37 (') For the standard quality as defined in Article 1 of amended Council Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3). ( 2) For the standard quality as defined in Article 1 of Council Regulation (EEC) No 793/72 (OJ No L 94, 21 . 4 . 1972, p. 1 ). C ) By 1 % sucrose content.